Citation Nr: 0919195	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  01-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder 
of the legs.

2.  Entitlement to service connection for depression 
including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to June 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran, accompanied by other family members, presented 
oral testimony at a personal hearing before the Board at the 
RO in August 2001.  As the judge presiding at that hearing is 
no longer employed by the Board, the Veteran was offered an 
opportunity for an additional hearing.  In June 2008, the 
Veteran testified at a personal hearing before the 
undersigned.  The transcripts of these hearings have been 
associated with the claims file.  

The Board notes that in her December 1999 claim, the Veteran 
requested service connection for "arthritis."  At her 
October 2001 hearing she clarified that she had arthritis in 
her arms, possibly as a result of excisions of the axillae.  
The issue was  changed to reflect that the Veteran was 
claiming service connection for arthritis of the arms and 
shoulders.  

The issues on the title page, as well as, claims for 
entitlement to service connection for cuts on the stomach and 
entitlement to an increased rating for hydradenitis, axillae, 
bilateral, were denied by the Board in March 2002.  The 
Veteran appealed these issues to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2003, the 
Secretary and Appellant filed a Joint Motion for Remand.  The 
basis for the motion was to allow the Board to address 
whether the duty to notify and to assist had been fully 
complied with in conjunction with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2003 order the Court 
granted the joint motion and vacated and remanded the case 
back to the Board for readjudication.

In January 2004, the Board remanded these issues to the 
Appeals Management Center (AMC).  Additional notification was 
supplied, additional records were obtained, and the Veteran 
was provided a VA scars examination.  In a July 2005 rating 
decision the AMC awarded service connection for a residual 
lower abdominal scar due to complications of caesarian 
section surgery (claimed as cuts on stomach).  Thus, this 
issue is no longer on appeal.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
following denial of a particular claim for service connection 
cannot be construed as a notice of disagreement following the 
granting of service connection for that claim); Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (a notice of disagreement ceases to be valid 
if the RO grants the benefit sought on appeal).   

In March 2006, the Board remanded the case so that a personal 
hearing could be scheduled.  The Veteran subsequently 
submitted a signed statement withdrawing the issue of 
entitlement to an increased rating for hydradenitis, axillae, 
bilateral.  

In November 2008, the Board denied the Veteran's claims of 
entitlement to service connection for hypertension and 
arthritis of the arms and shoulders.  The issues of 
entitlement to service connection for ulcer disorder of the 
legs, cuts on the arms, and depression, were remanded for 
additional development.  

In January 2009, the RO granted service connection for scars, 
bilateral axillae.  The remaining issues have been returned 
to the Board for further review.


FINDINGS OF FACT

1.  The medical evidence of record does not establish that 
the Veteran has an ulcer disorder of the legs that was 
incurred in or aggravated by active service.

2.  The medical evidence of record does not establish that 
the Veteran has depression that was incurred in or aggravated 
by active service.




CONCLUSIONS OF LAW

1.  A chronic ulcer disorder of the legs was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  Chronic depression was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in January 2004, March 2006, and 
November 2008, the Veteran was furnished notice of the type 
of evidence needed in order to substantiate the claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
generally informed that she should send to VA evidence in her 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the Veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims and she was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on her behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service medical treatment records, VA 
examinations, the Veteran's testimony before the Board, and 
statements submitted by the Veteran and her representative in 
support of the claims.  The Board also notes that this case 
has been remanded for additional development, to include VA 
examinations in connection with the Veteran's claims.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Veteran was noted to have a rash on her 
right leg during service.  The impression at that time was 
tinea corporis.  The Veteran asserts that she has continued 
to have similar problems with her legs and that these are the 
result of an ulcer disorder of her legs.  

Post-service treatment records note problems with her legs, 
including boils (November 1982), hyperkeratotic plaques and 
hyperpigmented macules (February 1985), cysts (August 1985), 
bumps on upper thigh that were painful and draining 
(September 1993), cellulitis (June 1997), sores (June 1998, 
January 1999), and ulcer scars (May 2000).  Diagnoses have 
included tinea versicolor (November 1982), psoriasis 
(February 1985, August 1985), folliculitis/impetigo (August 
1985), abscess thigh (September 1993), right leg cellulitis 
secondary to venous stasis ulcer disease (October 1996), and 
venous stasis and venous stasis ulcers (January 1997, June 
1997, April 2000 (described as chronic)).  

In order to determine whether the Veteran has a skin 
disability that is the result of her active service, the 
Veteran was afforded a VA examination in December 2008.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination and her medical 
history was noted, including that she had tinea corporis in 
the right lower leg in 1974 that was treated and resolved.  
An examination revealed no skin infection or other disorder 
and the examiner further indicated that there was no evidence 
of any current infection or rash on the Veteran's right leg.  
The examiner noted that a fungal infection of the right lower 
leg was not caused by or a result of an injury during active 
service.  

With respect to the claim for depression, at her June 2008 
personal hearing the Veteran testified that she had 
depression possibly secondary to her service-connected 
disabilities and possibly as a result of being treated poorly 
in service.  She associated her depression with problems she 
had during service as a result of her having been a woman, 
African-American, and pregnant.  She also stated that she was 
not allowed to do the job she was trained for in the 
military.

The Veteran's March 1977 separation examination report noted 
a normal psychiatric evaluation.  In a report of medical 
history the Veteran denied having had depression or excessive 
worry.  A May 2000 private treatment record noted the Veteran 
had a component of depression.  The physician indicated that 
a lot of this was due to her decreased ambulatory ability.  A 
January 2006 VA treatment record also provided an assessment 
of depression.  

In order to determine whether the Veteran has a psychiatric 
disability, to include depression that is the result of her 
service, the Veteran was afforded a VA examination in January 
2009.  After examining the Veteran, as well as her social and 
medical history, the examiner found the Veteran did not meet 
the criteria for a psychiatric diagnosis.

Based on the foregoing, the Board finds that the Veteran's 
claims must be denied.  The persuasive evidence of record 
does not demonstrate an ulcer disorder of the legs or 
depression that were incurred in or aggravated by active 
service.  In fact, the most recent VA examinations found no 
evidence of a chronic ulcer disorder to the legs and found a 
diagnosis of chronic depression was not warranted.  Without a 
current diagnosis, a claim of service connection for these 
conditions cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Although depression was noted in a January 2006 VA treatment 
note, the January 2009 VA examiner's opinion is considered to 
be persuasive.  The opinion is shown to have been based upon 
a thorough review of the claims file and an examination of 
the Veteran and warrants a greater degree of probative 
weight.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims. 


ORDER

Service connection for an ulcer disorder of the legs is 
denied.

Service connection for depression including as secondary to a 
service-connected disability is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


